Citation Nr: 0125585	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  98-02 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
disabling for Post-Traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

the veteran


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to April 
1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which continued an evaluation of 50 percent 
disabling for PTSD.

In their Informal Brief Presentation dated October 2001, the 
veteran's representative raised a claim of entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  The matter of TDIU is not properly before the Board 
at this time, and as such, the matter is hereby referred to 
the RO for adjudication once the claims file is received back 
at the RO.  Where the "veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, 
and additionally submits evidence of unemployability, the VA 
must consider total disability based upon individual 
unemployability."  Roberson v. Principi, No. 00-7009, slip 
op. at 2 (Fed. Cir. May 29, 2001).


FINDING OF FACT

The veteran's PTSD is manifested by symptoms inclusive of 
major depression, difficulty adapting to stressful 
environments, difficulty maintaining employment and problems 
with family and social relationships.


CONCLUSION OF LAW

The schedular criteria for a rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159); 38 C.F.R. §§ 4.132, Diagnostic Code 
9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims he is entitled to a higher initial rating 
for his service-connected PTSD, on the basis that the 50 
percent rating is not adequate due to the fact that his 
condition has affected his social interactions with others 
and his family life.  The veteran's claim for an increased 
initial rating in excess of 50 percent disabling was denied 
in a June 2000 rating decision.

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  This law 
sets forth requirements for notification and assisting a 
claimant in developing the facts pertinent to his or her 
claim, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  This change in 
the law is generally applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. 

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability. 38 U.S.C.A. 
§ 1155.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The present appeal arises out of the veteran's contention 
that the disability rating assigned initially by the RO after 
the grant of service connection was not appropriate.  Because 
this case arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's most recent VA examination was in September 
1997.  At that time the veteran stated that he had nightmares 
and flashbacks of traumatic experiences in service as well as 
a fear of being in public.  The veteran was diagnosed as 
having Axis I, PTSD, based on a) traumatic service 
experiences, b) nightmares, c) flashbacks, d) impaired 
interpersonal relationships, e) suicidal ideation; and Axis 
V, GAF score of 60.

However, the Board notes that the medical evidence of record 
also includes subsequent treatment records from VAMC Grand 
Rapids dated in August 1998 which indicate the veteran to be 
suffering from symptoms of major depression.

Additionally, records in the file from the Social Security 
Administration (SSA) show a November 1998 medical diagnosis 
of chronic PTSD, delayed, severe.  Also noted was his lack of 
participation in social activities, as well as problems in 
maintaining employment.  Contained in the SSA's records was a 
treatment report from May 1997 from VAMC North Chicago, which 
indicated the veteran to be diagnosed with PTSD as well as 
having a GAF of 39.

As well, treatment records from VAMC North Chicago dated in 
August 1999 show the veteran with an Axis I diagnosis of PTSD 
along with an Axis V diagnosis of a GAF of 31.

Given the evidence as outlined above, the Board must look to 
the Schedule for Rating Disabilities to determine the 
appropriate disability evaluation.  Diagnostic Code 9411 of 
38 C.F.R. § 4.130 sets forth the criteria for evaluating PTSD 
using Diagnostic Code 9440.  To obtain a 100 percent 
evaluation, there must be total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

In order to obtain a 70 percent evaluation, there must be 
symptoms of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

For a 50 percent evaluation, there must be symptoms 
reflecting occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The Board finds that the evidence of record approximates a 
level of disability relative to the veteran's post-traumatic 
stress disorder sufficient to warrant a disability evaluation 
of 70 percent under Diagnostic Code 9411.  The Board finds 
that the medical evidence is consistent in indicating the 
veteran to have continued occupational and social impairment, 
major depression, periods of anger, periods of violence, bad 
dreams and problems sleeping, continuous isolation due to 
fear of people and a fear of violence against others, as well 
an inability to maintain relationships and gainful 
employment.  As well, the GAF score of 31 on the 1999 VA 
treatment records and the GAF of 39 on the 1998 SSA records 
reflect an individual with some impairment in reality testing 
and communication, or with major impairment in several areas, 
including work, school, family relations, judgment, thinking 
or mood.  See The American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  The VA examiner's assignment of a GAF 
score of 31 and 39 are consistent with the medical evidence 
of record reflecting the veteran's inability to hold a job or 
to maintain friendships or social interaction outside his 
immediate family.

The Board has also considered the severity of the PTSD during 
the entire period from the initial assignment of disability 
ratings to the present time.  See Fenderson, 12 Vet. App. at 
125-126.  In reaching the foregoing determination, the Board 
has considered the clinical manifestations of the veteran's 
PTSD and its effects on the veteran's earning capacity and 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
In conclusion, the current medical evidence, as previously 
discussed, warrants an increase to a 70 percent evaluation 
for the entirety of the veteran's claim.  The Board notes 
that in reaching this conclusion, the preponderance of the 
evidence is in support of the claim, and the benefit of the 
doubt doctrine has been applied where appropriate.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating of 70 percent for service-
connected PTSD is granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

